DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tomioka US 6,900,990 B2 in view of Ishikawa US 7466548 B2.
Re claim 1, Tomioka teach a heat dissipation module (figs 2 or 8), which is suitable for an electronic device having a heat source (12, “semiconductor package 12 constitutes a microprocessor acting as the nucleus of the portable computer” col 3 lines 50-55), the heat dissipation module comprising: an evaporator (46a, col 6 lines 30-40), thermally contacted with the heat source to absorb heat generated from the heat source;; and a plate body (22), covering the entire heat source so as to shield the heat source (figs and col 7 lines 30-42), , wherein the first working fluid in vapor dissipates heat in the pipe to be transformed into liquid, and the first working fluid in liquid flows into the evaporator, wherein the plate body is a hollow plate body (figs 3-5), filled with a second working fluid, and a block wall (25) is disposed therein to separate an inner space of the hollow plate body into a heating region and a condensation region (noting output and returns from 38, 39 are separated regions), the second working fluid in liquid transforms to vapor by absorbing a heat in the heating region, and flows to the condensation region to dissipate heat and transform to liquid, then flows back to the heating region.
Tomioka fail to explicitly teach details of the pipe connected to the evaporator.
Ishikawa teach a pipe (35c and or 35b, noting the evaporator is considered 35a, which is a flat portion embedded in 16 which is considered the structural equivalent to the primary reference having 46a embedded in the portion of the plate body, and the secondary reference explicitly teaching three different parts connected to each other , col 5 lines 47-67, 35a, b, c ), connected to the evaporator (35a) to form a loop (vapor loop internal to the pipe with evaporating and condensing sections); a first working fluid filled in the loop, wherein the first working fluid in liquid passes through the evaporator, absorbs heat, and is transformed into vapor to flow out of the evaporator wherein the evaporator and the pipe are thermally contacted to different portions of the plate body respectively (noting the different portions are physically  (col 6).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include details of the evaporator and pipe as taught by Ishikawa in the Tomioka invention in order to advantageously allow for a heat pipe with a curved part, flat member and condensing section at right angles to each other with a more efficient fan connection to the pipe (col 2 lines 1-25).

Additionally noting that for clarity, the recitation “the second working fluid in liquid transforms to vapor by absorbing a heat in the heating region, and flows to the condensation region to dissipate heat and transform to liquid, then flows back to the heating region” has been considered a recitation of intended use. It has been held that the recitation with respect to the matter in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. See MPEP 2114. In the instant case, the prior art meets all of the structural limitations, and is therefore capable of performing the claimed recitations set forth above. Furthermore, the examiner notes that the inclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims. See MPEP 2115. Finally, the intended fluid used in the apparatus to perform the intended function does not affect the patentability of the apparatus, since the apparatus is capable of using said intended fluid. See MPEP 2144.07.
	



    PNG
    media_image1.png
    426
    655
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    450
    709
    media_image2.png
    Greyscale

 
.
 



    PNG
    media_image3.png
    736
    791
    media_image3.png
    Greyscale








s 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tomioka US 6,900,990 B2 in view of  Liu et al. US 20070295485 A1.
	Re claim 1, Tomioka teach a heat dissipation module (figs 2 or 8), which is suitable for an electronic device having a heat source (12, “semiconductor package 12 constitutes a microprocessor acting as the nucleus of the portable computer” col 3 lines 50-55), the heat dissipation module comprising: an evaporator (46a, col 6 lines 30-40), thermally contacted with the heat source to absorb heat generated from the heat source;; and a plate body (22), covering the entire heat source so as to shield the heat source (figs and col 7 lines 30-42), , wherein the first working fluid in vapor dissipates heat in the pipe to be transformed into liquid, and the first working fluid in liquid flows into the evaporator, wherein the plate body is a hollow plate body (figs 3-5), filled with a second working fluid, and a block wall (25) is disposed therein to separate an inner space of the hollow plate body into a heating region and a condensation region (noting output and returns from 38, 39 are separated regions), the second working fluid in liquid transforms to vapor by absorbing a heat in the heating region, and flows to the condensation region to dissipate heat and transform to liquid, then flows back to the heating region.
Tomioka fail to explicitly teach details of the pipe connected to the evaporator.
Liu et al. teach a pipe (370 or 380 ), connected to the evaporator (310) to form a loop ; a first working fluid filled in the loop, wherein the first working fluid in liquid passes through the evaporator, absorbs heat, and is transformed into vapor to flow out of the evaporator wherein the evaporator and the pipe are thermally contacted to different portions of the plate body respectively (noting the different portions are physically located in differently area, in the instant combination the evaporator being directly connected to the plate body and the pipe having a more distant thermal path to the plate body) to internal pipes in a heat pipe (para 20).
para 5).

Additionally noting that for clarity, the recitation “the second working fluid in liquid transforms to vapor by absorbing a heat in the heating region, and flows to the condensation region to dissipate heat and transform to liquid, then flows back to the heating region” has been considered a recitation of intended use. It has been held that the recitation with respect to the matter in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. See MPEP 2114. In the instant case, the prior art meets all of the structural limitations, and is therefore capable of performing the claimed recitations set forth above. Furthermore, the examiner notes that the inclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims. See MPEP 2115. Finally, the intended fluid used in the apparatus to perform the intended function does not affect the patentability of the apparatus, since the apparatus is capable of using said intended fluid. See MPEP 2144.07.
	

Re claim 2, Tomioka teach the plate body having a plurality of heating pillars (annotated fig) stood in the heating region.  

    PNG
    media_image1.png
    426
    655
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    450
    709
    media_image2.png
    Greyscale

 
.
 



    PNG
    media_image3.png
    736
    791
    media_image3.png
    Greyscale






Response to Arguments
Applicant's arguments filed 2/15/2022 have been fully considered but they are not persuasive.
Applicant argues that Tomioka fails to teach an a block wall and a “a plate body,
covering the entire heat source so as to shield the heat source”.  However, the scope of claim 1 has been changed in the latest reply and therefore the examiner is now relying on a new grounds of rejection where 22 of Tomioka is the plate body which has an internal block wall (see detailed rejection above) which meets the limitations “covering the entire heat source so as to shield”.  Therefore, the applicants’ arguments are not persuasive.
Applicant’s arguments (addressing Sathe, Hsu and Liu) with respect to claim(s) 1-3 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant argues the claims dependent on the independent claims are allowable based upon their dependence from an independent claim.  Examiner respectfully disagrees. The arguments with respect to claim 1 have been addressed above. Thus, the rejections are proper and remain.  
	 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GORDON A JONES whose telephone number is (571)270-1218. The examiner can normally be reached 7:30-5 M-F PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/GORDON A JONES/            Examiner, Art Unit 3763